Mr. Chiee Justice Carter delivered the opinion of the court: This case is identical in principle with People v. Schmidt, (ante, p. 211,) and was consolidated with that case at the time it was taken by this court. The facts in this case as to Killy being laid off from work as a grain helper in the East St. Louis office of the State grain inspection department are in all substantial respects the same as the facts as to the laying off of Franz Sartison in that case. The pleadings and the judgment of the circuit court are the same, and what we have said in that case applies with equal force here. The judgment of the circuit court requiring the State authorities to pay Killy his salary in the State grain inspection office while he was illegally kept from performing the duties in that office, for the reasons stated in said other opinion, must be reversed. The judgment of the circuit court will be reversed. Judgment reversed.